EXHIBIT 10.6

SECURITY AGREEMENT

Latin Node, Inc.

Latin Node, LLC

Latinode Communications Corporation

NSite Software, LLC

Tropical Star Communications, Inc.

TS Telecommunications, Inc.

Total Solutions Telecom, Inc.

(jointly, severally and collectively, “Debtor”)

Elandia, Inc.

1500 Cordova Road, #312

Ft. Lauderdale, FL 33316

(“Secured Party”)

February 16, 2007

For value received and to secure payment and performance of any and all
obligations of Debtor (also referred to herein as “Borrower”) to Secured Party
however created, arising or evidenced, whether direct or indirect, absolute or
contingent, now existing or hereafter arising or acquired, and whether or not
evidenced by a Loan Document (as defined below), including swap agreements (as
defined in 11 U.S.C. §101), future advances, and all costs and expenses incurred
by Secured Party to obtain, preserve, perfect and enforce the security interest
granted herein and to maintain, preserve and collect the property subject to the
security interest (collectively, “Obligations”), Debtor hereby grants to Secured
Party a continuing security interest in and lien upon the following described
property, whether now owned or hereafter acquired, and any additions,
replacements, accessions, or substitutions thereof and all cash and non cash
proceeds and products thereof (collectively, “Collateral”):

(ii) all accounts (including, without limitation, cash and cash accounts),
accounts receivable, contracts and contract rights, chattel paper, documents,
instruments, general intangibles, and other forms of obligation and rights to
the payment of money or other property, presently owned or hereafter acquired by
any Debtor;

(iii) all inventory, including all goods, merchandise, materials, components,
work in process, finished goods, and other tangible personal property presently
owned or hereafter acquired by any Debtor and held for sale, lease, consumption,
or other use in any Debtor’s business, and all additions, accessions,
replacements and substitutions with respect thereto;

(iv) all insurance proceeds, refunds, and premium rebates, whether or not any
lender or the Secured Party is the loss payee thereof, including, without
limitation, proceeds of fire and credit insurance, to the extent that any such
proceeds, refunds and premiums are related to any of the foregoing;



--------------------------------------------------------------------------------

(v) all claims for tax refunds, whether now existing or hereafter arising, of
any Debtor against any city, county, state or federal government or any agency
or authority or other subdivision thereof, and the proceeds thereof;

(vi) all contract rights, intellectual property, and general intangibles of
every kind, character and description, both now owned and hereafter acquired,
including, without limitation, goodwill, trademarks, copyrights, service marks,
domain names, codes, scripts, works of authorship relating any Web site, trade
styles, trade names, patents, applications for any of the foregoing and deposit
accounts;

(vii) all liens, guaranties, rights, remedies, and privileges pertaining to any
of the foregoing, including the rights of stoppage in transit;

(viii) all of Debtor’s stock, ownership interest, partnership interest or other
equity interest whatsoever in any subsidiary corporation, limited liability
company, partnership, joint venture, association, entity or other organization
located in the United States (“Equity Interests”); and

(ix) to the extent not otherwise included, all proceeds, products,
substitutions, and accessions of or to any and all of the foregoing and all
collateral security, indemnities, warranties and guaranties given by any person
with respect to any of the foregoing.

The term Collateral excludes any property, right or interest in which a security
interest may not be granted under applicable law.

Debtor hereby represents and agrees that:

OWNERSHIP. Debtor owns the Collateral. Except as otherwise provided in the
Credit Agreement (as defined below) and the schedules thereto, the Collateral is
free and clear of all liens, security interests, and claims except those
previously reported in writing to and approved by Secured Party, and Debtor will
keep the Collateral free and clear from all liens, security interests and
claims, other than those granted to or approved in writing by Secured Party.
Without limiting the generality of the foregoing provisions of this paragraph,
all Collateral is located on or within real property owned by Debtor and not
subject to any debts other than as set forth in the Credit Agreement and the
schedules thereto.

NAME AND OFFICES; JURISDICTION OF ORGANIZATION. The name of Debtor appearing at
the beginning of this Agreement are each Debtor’s exact legal name and the
address set forth below each Debtor’s signature block is the of the chief
executive office. There has been no change in the name of Debtor, or the name
under which Debtor conducts business, within the five years preceding the date
hereof except as previously reported in writing to Secured Party. Debtor has not
moved its chief executive office within the five years preceding the date hereof
except as previously reported in writing to Secured Party. Debtor is organized
under the laws of the State of Florida and has not changed the jurisdiction of
its organization within the five years preceding the date hereof except as
previously reported in writing to Secured Party.

TITLE/TAXES. Except as otherwise provided in the Credit Agreement and the
schedules thereto, Debtor has good and marketable title to Collateral and will
warrant and defend same against all claims. Debtor will not transfer, sell, or
lease Collateral (except as permitted herein).

 

2



--------------------------------------------------------------------------------

Debtor agrees to pay promptly all taxes and assessments upon or for the use of
Collateral and on this Security Agreement. At its option, Secured Party may
discharge taxes, liens (other than Permitted Liens as defined in the Credit
Agreement), security interests or other encumbrances at any time levied or
placed on Collateral. Debtor agrees to reimburse Secured Party, on demand, for
any such payment made by Secured Party. Any amounts so paid shall be added to
the Obligations.

WAIVERS. Debtor agrees not to assert against Secured Party as a defense (legal
or equitable), as a set-off, as a counterclaim, or otherwise, any claims Debtor
may have against any seller or lessor that provided personal property or
services relating to any part of the Collateral or against any other party
liable to Secured Party for all or any part of the Obligations. Debtor waives
all exemptions and homestead rights with regard to the Collateral. Debtor waives
any and all rights to any bond or security which might be required by applicable
law prior to the exercise of any of Secured Party’s remedies against any
Collateral. All rights of Secured Party and security interests hereunder, and
all obligations of Debtor hereunder, shall be absolute and unconditional, not
discharged or impaired irrespective of (and regardless of whether Debtor
receives any notice of): (i) any lack of validity or enforceability of any Loan
Document; (ii) any change in the time, manner or place of payment or
performance, or in any term, of all or any of the Obligations or the Loan
Documents or any other amendment or waiver of or any consent to any departure
from any Loan Document; or (iii) any exchange, insufficiency, unenforceability,
enforcement, release, impairment or non-perfection of any collateral, or any
release of or modifications to or insufficiency, unenforceability or enforcement
of the obligations of any guarantor or other obligor. To the extent permitted by
law, Debtor hereby waives any rights under any valuation, stay, appraisement,
extension or redemption laws now existing or which may hereafter exist and
which, but for this provision, might be applicable to any sale or disposition of
the Collateral by Secured Party; and any other circumstance which might
otherwise constitute a defense available to, or a discharge of any party with
respect to the Obligations.

NOTIFICATIONS; LOCATION OF COLLATERAL. Debtor will notify Secured Party in
writing at least 30 days prior to any change in: (i) Debtor’s chief place of
business and/or residence; (ii) Debtor’s name or identity; (iii) Debtor’s
corporate/organizational structure; or (iv) the jurisdiction in which Debtor is
organized. In addition, Debtor shall promptly notify Secured Party of any claims
or alleged claims of any other person or entity to the Collateral or the
institution of any litigation, arbitration, governmental investigation or
administrative proceedings against or affecting the Collateral. Debtor will keep
Collateral at the location(s) previously provided to Secured Party until such
time as Secured Party provides written advance consent to a change of location.
Debtor will bear the cost of preparing and filing any documents necessary to
protect Secured Party’s liens.

COLLATERAL CONDITION AND LAWFUL USE. Debtor represents that the Collateral is in
good repair and condition and that Debtor shall use reasonable care to prevent
Collateral from being damaged or depreciating, normal wear and tear excepted.
Debtor shall immediately notify Secured Party of any material loss or damage to
Collateral. Debtor shall not permit any item of Collateral to become a fixture
to real estate or an accession to other personal property unless such property
is also Collateral hereunder. Debtor represents it is in compliance in all
respects with all laws, rules and regulations applicable to the Collateral and
its properties, operations, business, and finances.

 

3



--------------------------------------------------------------------------------

RISK OF LOSS AND INSURANCE. Debtor shall bear all risk of loss with respect to
the Collateral. The injury to or loss of Collateral, either partial or total,
shall not release Debtor from payment or other performance hereof. Debtor agrees
to obtain and keep in force property insurance on the Collateral with a Lender’s
Loss Payable Endorsement in favor of Secured Party and commercial general
liability insurance naming Secured Party as Additional Insured. Such insurance
is to be in form and amounts satisfactory to Secured Party and issued by
reputable insurance carriers satisfactory to Secured Party. All such policies
shall provide to Secured Party a minimum of 30 days written notice of
cancellation. Debtor shall furnish to Secured Party such policies, or other
evidence of such policies satisfactory to Secured Party. If Debtor fails to
obtain or maintain in force such insurance or fails to furnish such evidence,
Secured Party is authorized, but not obligated, to purchase any or all insurance
or “Single Interest Insurance” protecting such interest as Secured Party deems
appropriate against such risks and for such coverage and for such amounts,
including either the loan amount or value of the Collateral, all at its
discretion, and at Debtor’s expense. In such event, Debtor agrees to reimburse
Secured Party for the cost of such insurance and Secured Party may add such cost
to the Obligations. Debtor shall bear the risk of loss to the extent of any
deficiency in the effective insurance coverage with respect to loss or damage to
any of the Collateral. Debtor hereby assigns to Secured Party the proceeds of
all property insurance covering the Collateral up to the amount of the
Obligations and directs any insurer to make payments directly to Secured Party.
Debtor hereby appoints Secured Party its attorney-in-fact, which appointment
shall be irrevocable and coupled with an interest for so long as Obligations are
unpaid, to file proof of loss and/or any other forms required to collect from
any insurer any amount due from any damage or destruction of Collateral, to
agree to and bind Debtor as to the amount of said recovery, to designate payee
of such recovery, to grant releases to insurer, to grant subrogation rights to
any insurer, and to endorse any settlement check or draft. Debtor agrees not to
exercise any of the foregoing powers granted to Secured Party without Secured
Party’s prior written consent.

FINANCING STATEMENTS, CERTIFICATES OF TITLE, POWER OF ATTORNEY. Except as
otherwise provided in the Credit Agreement and the schedules thereto,
no financing statement (other than any filed or approved in writing by Secured
Party) covering any Collateral is on file in any public filing office. Debtor
authorizes the filing of one or more financing statements covering the
Collateral in form satisfactory to Secured Party, and without Debtor’s signature
where authorized by law, agrees to deliver certificates of title on which
Secured Party’s lien has been indicated covering any Collateral subject to
a certificate of title statue, and will pay all costs and expenses of filing or
applying for the same or of filing this Security Agreement in all public filing
offices, where filing is deemed by Secured Party to be desirable. Debtor hereby
agrees to deliver any certificates evidencing Equity Interests to Secured Party
together with all endorsements, stock powers or assignments. Debtor hereby
constitutes and appoints Secured Party the true and lawful attorney of Debtor
with full power of substitution to take any and all appropriate action and to
execute any and all documents, instruments or applications that may be necessary
or desirable to accomplish the purpose and carry out the terms of this Security
Agreement. The foregoing power of attorney is coupled with an interest and shall
be irrevocable until all of the Obligations have been paid in full. Neither
Secured Party nor anyone acting on its behalf shall be liable for acts,
omissions, errors in judgment, or mistakes in fact in such capacity as
attorney-in-fact. Debtor ratifies all acts of Secured Party as attorney-in-fact.
Debtor agrees to take such other actions, at Debtor’s expense, as might be
requested for the perfection, continuation and assignment, in whole or in part,
of the security interests granted herein and to

 

4



--------------------------------------------------------------------------------

assure and preserve Secured Party’s intended priority position. If certificates,
passbooks, or other documentation or evidence is/are issued or outstanding as to
any of the Collateral, Debtor will cause the security interests of Secured Party
to be properly protected, including perfection by notation thereon or delivery
thereof to Secured Party.

CONTROL. Debtor will cooperate with Secured Party in obtaining control with
respect to Collateral consisting of electronic chattel paper.

CHATTEL PAPER, ACCOUNTS, GENERAL INTANGIBLES. Except as otherwise provided in
the Credit Agreement and the schedules thereto, Debtor warrants that Collateral
consisting of chattel paper, accounts, or general intangibles is (i) genuine and
enforceable in accordance with its terms; (ii) not subject to any defense,
set-off, claim or counterclaim of a material nature against Debtor except as to
which Debtor has notified Secured Party in writing; and (iii) not subject to any
other circumstances that would impair the validity, enforceability, value, or
amount of such Collateral except as to which Debtor has notified Secured Party
in writing. Debtor shall not amend, modify or supplement any lease, contract or
agreement contained in Collateral or waive any provision therein, without prior
written consent of Secured Party. Debtor will not create any tangible chattel
paper without placing a legend on the chattel paper acceptable to Secured Party
indicating that Secured Party has a security interest in the chattel paper.
Debtor will not create any electronic chattel paper without taking ail steps
deemed necessary by Secured Party to confer control of the electronic chattel
paper upon Secured Party in accordance with the UCC.

ACCOUNT INFORMATION. From time to time, at Secured Party’s request, Debtor shall
provide Secured Party with schedules describing all accounts, including
customers’ addresses, created or acquired by Debtor and at Secured Party’s
request shall execute and deliver written assignments of contracts and other
documents evidencing such accounts to Secured Party. Together with each
schedule, Debtor shall, if requested by Secured Party, furnish Secured Party
with copies of Debtor’s sales journals, invoices, customer purchase orders or
the equivalent, and original shipping or delivery receipts for all goods sold,
and Debtor warrants the genuineness thereof.

ACCOUNT DEBTORS. If a Default should occur, Secured Party shall have the right
to notify the account debtors obligated on any or all of the Collateral to make
payment thereof directly to Secured Party and Secured Party may take control of
all proceeds of any such Collateral, which rights Secured Party may exercise at
any time. The cost of such collection and enforcement, including attorneys’ fees
and expenses, shall be borne solely by Debtor whether the same is incurred by
Secured Party or Debtor. If a Default should occur or upon demand of Secured
Party, Debtor will, upon receipt of all checks, drafts, cash and other
remittances in payment on Collateral, deposit the same in a special bank account
maintained with Secured Party, over which Secured Party also has the power of
withdrawal. If a Default should occur, no discount, credit, or allowance shall
be granted by Debtor to any account debtor and no return of merchandise shall be
accepted by Debtor without Secured Party’s consent. Secured Party may, after
Default, settle or adjust disputes and claims directly with account debtors for
amounts and upon terms that Secured Party considers advisable, and in such cases
Secured Party will credit the Obligations with the net amounts received by
Secured Party, after deducting all of the expenses incurred by Secured Party.
Debtor agrees to indemnify and defend Secured Party and hold it harmless with
respect to any claim or proceeding arising out of any matter related to
collection of Collateral.

 

5



--------------------------------------------------------------------------------

GOVERNMENT CONTRACTS. If any Collateral covered hereby arises from obligations
due to Debtor from any governmental unit or organization, Debtor shall
immediately notify Secured Party in writing and execute all documents and take
all actions deemed necessary by Secured Party to ensure recognition by such
governmental unit or organization of the rights of Secured Party in the
Collateral.

INVENTORY. So long as no Default has occurred, Debtor shall have the right in
the regular course of business, to process and sell Debtor’s inventory. If
a Default should occur or upon demand of Secured Party, Debtor will, upon
receipt of all checks, drafts, cash and other remittances, in payment of
Collateral sold, deposit the same in a special Secured Party account maintained
with Secured Party, over which Secured Party also has the power of withdrawal.
Debtor agrees to notify Secured Party immediately in the event that any
inventory purchased by or delivered to Debtor is evidenced by a bill of lading,
dock warrant, dock receipt, warehouse receipt or other document of title and to
deliver such document to Secured Party upon request.

INSTRUMENTS, CHATTEL PAPER, DOCUMENTS. Any Collateral that is, or is evidenced
by, instruments, chattel paper or negotiable documents will be property assigned
to and the originals of any such Collateral in tangible form deposited with and
held by Secured Party, unless Secured Party shall hereafter otherwise direct or
consent in writing. Secured Party may, without notice, before or after maturity
of the Obligations, exercise any or all rights of collection, conversion, or
exchange and other similar rights, privileges and options pertaining to such
Collateral, but shall have no duty to do so.

COLLATERAL DUTIES. Secured Party shall have no custodial or ministerial duties
to perform with respect to Collateral pledged except as set forth herein, and by
way of explanation and not by way of limitation, Secured Party shall incur no
liability for any of the following: (i) loss or depreciation of Collateral
(unless caused by its willful misconduct or gross negligence), (ii) failure to
present any paper for payment or protest, to protest or give notice of
nonpayment, or any other notice with respect to any paper or Collateral.

TRANSFER OF COLLATERAL. Secured Party may assign its rights in Collateral or any
part thereof to any assignee who shall thereupon become vested with all the
powers and rights herein given to Secured Party with respect to the property so
transferred and delivered, and Secured Party shall thereafter be forever
relieved and fully discharged from any liability with respect to such property
so transferred, but with respect to any property not so transferred, Secured
Party shall retain all rights and powers hereby given.

INSPECTION, BOOKS AND RECORDS. Debtor will at all times keep accurate and
complete records covering each item of Collateral, including the proceeds
therefrom. Secured Party, or any of its agents, shall have the right, at
intervals to be determined by Secured Party and without hindrance or delay, at
Debtor’s expense, to inspect, audit, and examine the Collateral and to make
copies of and extracts from the books, records, journals, orders, receipts,
correspondence and other data relating to Collateral, Debtor’s business or any
other transaction between the parties hereto. Debtor will at its expense furnish
Secured Party copies thereof upon request. For the further security of Secured
Party, it is agreed that Secured Party has and is hereby granted a security
interest in all books and records of Debtor pertaining to the Collateral.

 

6



--------------------------------------------------------------------------------

COMPLIANCE WITH LAW. Debtor will comply with all federal, state and local laws
and regulations, applicable to it, including without limitation, environmental
and labor laws and regulations, in the creation, use, operation, manufacture and
storage of the Collateral and the conduct of its business.

REGULATION U. None of the proceeds of the credit secured hereby shall be used
directly or indirectly for the purpose of purchasing or carrying any margin
stock in violation of any of the provisions of Regulation U of the Board of
Governors of the Federal Reserve System (“Regulation U”), or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry margin stock or for any other purchase which might render the Loan
a “Purpose Credit” within the meaning of Regulation U.

ATTORNEYS’ FEES AND OTHER COSTS OF COLLECTION. Debtor shall pay all of Secured
Party’s reasonable expenses incurred in enforcing this Security Agreement and in
preserving and liquidating Collateral, including but not limited to, reasonable
arbitration, paralegals’, attorneys’ and experts’ fees and expenses, whether
incurred with or without the commencement of a suit, trial, arbitration, or
administrative proceeding, or in any appellate or bankruptcy proceeding.

DEFAULT. A “Default” hereunder shall mean any “Event of Default” as defined in
the Credit Agreement executed on or of even date herewith between Debtor,
Guarantors (as defined therein) and Secured Party (“Credit Agreement”).

REMEDIES ON DEFAULT (INCLUDING POWER OF SALE). If a Default occurs Secured Party
shall have all the rights and remedies of a secured party under the Uniform
Commercial Code. Without limitation thereto, Secured Party shall have the
following rights and remedies: (i) to take immediate possession of Collateral,
without notice or resort to legal process, and for such purpose, to enter upon
any premises on which Collateral or any part thereof may be situated and to
remove the same therefrom, or, at its option, to render Collateral unusable or
dispose of said Collateral on Debtor’s premises; (ii) to require Debtor to
assemble the Collateral and make it available to Secured Party at a place to be
designated by Secured Party; (iii) to exercise its right of set-off or bank lien
as to any monies of Debtor deposited in accounts of any nature maintained by
Debtor with Secured Party or affiliates of Secured Party, without advance
notice, regardless of whether such accounts are general or special; (iv) to
dispose of Collateral, as a unit or in parcels, separately or with any real
property interests also securing the Obligations, in any county or place to be
selected by Secured Party, at either private or public sale (at which public
sale Secured Party may be the purchaser) with or without having the Collateral
physically present at said sale. Any notice of sale, disposition or other action
by Secured Party required by law and sent to Debtor at Debtor’s address shown
below its signature block, or at such other address of Debtor as may from time
to time be shown on the records of Secured Party, at least 5 days prior to such
action, shall constitute reasonable notice to Debtor. Notice shall be deemed
given or sent when mailed postage prepaid to Debtor’s address as provided
herein. Secured Party shall be, entitled to apply the proceeds of any sale or
other disposition of the Collateral, and the payments received by Secured Party
with respect to any of the Collateral, to Obligations

 

7



--------------------------------------------------------------------------------

in such order and manner as Secured Party may determine. Collateral that is
subject to rapid declines in value and is customarily sold in recognized markets
may be disposed of by Secured Party in a recognized market for such collateral
without providing notice of sale. Debtor waives any and all requirements that
the Secured Party sell or dispose of all or any part of the Collateral at any
particular time, regardless of whether Debtor has requested such sale or
disposition.

REMEDIES ARE CUMULATIVE. No failure on the part of Secured Party to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise by Secured Party
or any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any right, power or remedy. The remedies herein
provided are cumulative and are not exclusive of any remedies provided by law,
in equity, or in other Loan Documents.

INDEMNIFICATION. Debtor shall protect, indemnify and save harmless Secured Party
from and against all losses, liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) (collectively, “Damages”) imposed upon,
incurred by or asserted against Secured Party on account of (i) the Loan
Documents or any failure or alleged failure of Debtor to comply with any of the
terms or representations of this Agreement: (ii) any claim of loss or damage to
the Collateral or any injury or claim of injury to, or death of, any person or
property that may be occasioned by any cause whatsoever pertaining to the
Collateral or the use, occupancy or operation thereof, (iii) any failure or
alleged failure of Debtor to comply with any law, rule or regulation applicable
to the Collateral or the use, occupancy or operation of the Collateral
(including, without limitation, the failure to pay any taxes, fees or other
charges), (iv) any Damages whatsoever by reason of any alleged action,
obligation or undertaking of Secured Party relating in any way to or any matter
contemplated by the Loan Documents, or (v) any claim for brokerage fees or such
other commissions relating to the Collateral or any other Obligations; provided
that such indemnity shall be effective only to the extent of any Damages that
may be sustained by Secured Party in excess of any net proceeds received by it
from any insurance of Debtor (other than self-insurance) with respect to such
Damages. Nothing contained herein shall require Debtor to indemnify Secured
Party for any Damages resulting from Secured Party’s gross negligence or its
willful misconduct. The indemnity provided for herein shall survive payment of
the Obligations and shall extend to the officers, directors, employees and duly
authorized agents of Secured Party. In the event Secured Party incurs any
Damages arising out of or in any way relating to the transaction contemplated by
the Loan Documents (including any of the matters referred to in this section),
the amounts of such Damages shall be added to the Obligations, shall bear
interest, to the extent permitted by law, at the interest rate borne by the
Obligations from the date incurred until paid and shall be payable on demand.

MISCELLANEOUS. (i) Amendments and Waivers. No waiver, amendment or modification
of any provision of this Security Agreement shall be valid unless in writing and
signed by Debtor and an officer of Secured Party. No waiver by Secured Party of
any Default shall operate as a waiver of any other Default or of the same
Default on a future occasion. (ii) Assignment. All rights of Secured Party
hereunder are freely assignable, in whole or in part, and shall inure to the
benefit of and be enforceable by Secured Party, its successors, assigns and
affiliates. Debtor shall not assign its rights and interest hereunder without
the prior written consent of Secured Party, and any attempt by Debtor to assign
without Secured Party’s prior written consent is null

 

8



--------------------------------------------------------------------------------

and void. Any assignment shall not release Debtor from the Obligations. This
Security Agreement shall be binding upon Debtor, and the heirs, personal
representatives, successors, and assigns of Debtor. (iii) Applicable Law;
Conflict Between Documents. This Security Agreement shall be governed by and
construed under the law of the jurisdiction named in the address of the Secured
Party shown on the first page hereof (the “Jurisdiction”) without regard to that
Jurisdiction’s conflict of laws principles, except to the extent that the UCC
requires the application of the law of a different jurisdiction. If any terms of
this Security Agreement conflict with the terms of any commitment letter or loan
proposal, the terms of this Security Agreement shall control. (iv) Jurisdiction.
Debtor irrevocably agrees to non-exclusive personal jurisdiction in the state
identified as the Jurisdiction above. (v) Severability. If any provision of this
Security Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective but only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Security Agreement. (vi) Notices. All notices,
requests, demands and other communications permitted or required hereunder shall
be in writing, delivered and effective as set forth in the Credit Agreement.
(vii) Captions. The captions contained herein are inserted for convenience only
and shall not affect the meaning or interpretation of this Security Agreement or
any provision hereof. The use of the plural shall also mean the singular, and
vice versa. (viii) Joint and Several Liability. If more than one party has
signed this Security Agreement, such parties are jointly and severally obligated
hereunder. (ix) Binding Contract. Debtor by execution and Secured Party by
acceptance of this Security Agreement, agree that each party is bound by all
terms and provisions of this Security Agreement.

DEFINITIONS. Loan Documents. The term “Loan Documents” refers to all documents,
including this Agreement and the Credit Agreement, whether now or hereafter
existing, executed in connection with or related to the Obligations, and may
include, without limitation and whether executed by Debtor or others, commitment
letters that survive closing, loan agreements, promissory notes, guaranty
agreements, deposit or other similar agreements, other security agreements,
pledge agreements, letters of credit and applications for letters of credit,
security instruments, financing statements, mortgage instruments, any renewals
or modifications, whenever any of the foregoing are executed, but does not
include swap agreements (as defined in 11 U.S.C. § 101). UCC. “UCC” means the
Uniform Commercial Code as presently and hereafter enacted in the Jurisdiction.
Terms defined in the UCC. Any term used in this Agreement and in any financing
statement filed in connection herewith which is defined in the UCC and not
otherwise defined in this Agreement or any other Loan Document has the meaning
given to the term in the UCC.

[Signatures Begin on Following Page]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Debtor, on the day and year first written above, has caused
this Security Agreement to be executed under seal.

 

Signed, sealed and delivered in the presence of:   LATIN NODE, INC., a Florida
corporation

/s/ Carlos A. Mas

  By:  

/s/ Jorge Granados

(Signature)     Jorge Granados, President

Carlos A. Mas

  (Print Name)   Address:9800 NW 41 St., #200, Miami, FL 33178

/s/ Seth P. Joseph

    (Signature)    

Seth P. Joseph

    (Print Name)    

 

Signed, sealed and delivered in the presence of:

 

 

LATIN NODE, LLC, a Florida limited liability

company

/s/ Carlos A. Mas

  By:  

/s/ Jorge Granados

(Signature)     Jorge Granados, Manager

Carlos A. Mas

  (Print Name)   Address:9800 NW 41 St., #200, Miami, FL 33178

/s/ Seth P. Joseph

    (Signature)    

Seth P. Joseph

    (Print Name)    

 

Signed, sealed and delivered in the presence of:

 

 

LATINODE COMMUNICATIONS

CORPORATION, a Florida corporation

/s/ Carlos A. Mas

  By:  

/s/ Jorge Granados

(Signature)     Jorge Granados, President

Carlos A. Mas

  (Print Name)   Address:9800 NW 41 St., #200, Miami, FL 33178

/s/ Seth P. Joseph

    (Signature)    

Seth P. Joseph

    (Print Name)    

 

10



--------------------------------------------------------------------------------

Signed, sealed and delivered in the presence of:  

NSITE SOFTWARE, LLC, a Florida limited liability

company

/s/ Carlos A. Mas

  By:  

/s/ Jorge Granados

(Signature)     Jorge Granados, Manager

Carlos A. Mas

    (Print Name)   Address:9800 NW 41 St., #200, Miami, FL 33178

/s/ Seth P. Joseph

    (Signature)    

Seth P. Joseph

    (Print Name)    

 

Signed, sealed and delivered in the presence of:  

TROPICAL STAR COMMUNICATIONS, INC., a

Florida corporation

/s/ Carlos A. Mas

  By:  

/s/ Jorge Granados

(Signature)     Jorge Granados, President

Carlos A. Mas

    (Print Name)   Address:9800 NW 41 St., #200, Miami, FL 33178

/s/ Seth P. Joseph

    (Signature)    

Seth P. Joseph

    (Print Name)    

 

Signed, sealed and delivered in the presence of:  

TS TELECOMMUNICATIONS, INC., a Florida

corporation

/s/ Carlos A. Mas

  By:  

/s/ Jorge Granados

(Signature)     Jorge Granados, President

Carlos A. Mas

    (Print Name)   Address:9800 NW 41 St., #200, Miami, FL 33178

/s/ Seth P. Joseph

    (Signature)    

Seth P. Joseph

    (Print Name)    

 

11



--------------------------------------------------------------------------------

Signed, sealed and delivered in the presence of:  

TOTAL SOLUTIONS TELECOM, INC., a Florida

corporation

/s/ Carlos A. Mas

  By:  

/s/ Jorge Granados

(Signature)     Jorge Granados, President

Carlos A. Mas

    (Print Name)   Address:9800 NW 41 St., #200, Miami, FL 33178

/s/ Seth P. Joseph

    (Signature)    

Seth P. Joseph

    (Print Name)    

 

12